EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Noah on December 13, 2021.

The application has been amended as follows: 
Cancel claims 7, 9-11 and 15-19.
Replace claim 12 with the following:  The apparatus according to claim 1, wherein the assembly further comprises a heat-resistant flexible plastic sheath.
Replace claim 13 with the following:  A method comprising the steps of: Page 4 of 10Application. No. 15/452,843providing a flexible probe having a proximal portion and a distal end, the probe adapted for insertion into a body cavity of a living subject, the probe having a distal tip comprising an electrode at the distal end of the probe; providing an assembly in the distal end of the probe, comprising: a flexible spring disposed in the distal end proximal to the electrode, the flexible spring having a plurality of intertwined helical cuts therethrough along a portion of a length of the spring, a transmitter disposed within the flexible spring, a receiver disposed within the flexible spring configured to receive signals from the transmitter for sensing a position of the receiver relative to the transmitter, and a single coil spring disposed within the 

Allowable Subject Matter
Claims 1-6, 12-14 and 20 are allowed.  Claims 1-6 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13, 14 and 20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7, 9-11 and 15-19 are directed to the invention(s) of Species B-D and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on November 4, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794